 STAGEEMPLOYEES IATSELOCAL-41 (THEATER OF STARS)International Alliance of Theatrical Stage Employeesand Moving Picture Machine Operators of theUnited States and Canada,Local#41 (Theaterof the Stars;Andrews-Bartlett and Associates,Inc.),andHilary HenkinandSamuel B. Glover.Cases 10-CB-4351 and 1,O-CB-436921 January 1986DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSDENNIS AND JOHANSENOn 17 December 1984 Administrative LawJudge Hutton S.Brandon issuedthe attached deci-sion.The Respondent and the General Counseleach filed exceptions and a supporting brief.The National LaborRelationsBoard has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, I andconclusions only to the extent consistent with thisDecision and Order.The Respondent operates an exclusive hiring hallfor, inter alia, Theater of the Stars and Andrews-Bartlett and Associates, -Inc., It refers stagehandsand theatrical production workers, among others.The Respondent makes referrals pursuant to a writ-ten procedure2 which includes four "job classifica-tions." Those seeking referrals must execute a formstating theirwork qualifications and employmentstatus.The procedure provides that individualsshallnot be removed from a job classification"unlessthey- have been afforded the opportunity topresent ' any evidence on their behalf to the Execu-tiveBoard."To qualify for the top classification,the "A" list, one must,inter alia,have a certainlevel of skill and be "regularly available for referralto jobs,within the Union's geographical jurisdictionand . . . not otherwise employed on a regular basis."The "B" list is for those with lesser qualifi-cations but who are also regularly, available., The"C" list is for those available for referrals on a reg-ular basisbut who are, otherwise employed in or'The Respondent has excepted to some of the judge's credibility find-ingtThe Board's established policy is not to overrule an administrativelaw fudge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect.Standard DryW4711 Products,91NLRB 544 (1950), enfd 188 F.2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findings2'The procedure, set forth as "Appendix B," was selected by employ-eesm' a court-authorized election arising out of an action under theLaborManagement Reporting and Disclosure Act, alleging that theUnion was discriminating against certain of its members in the operationof its referral system89out of the industry. The "D" list serves thosestudying or not regularly available for referrals.HilaryHenkin was not, a union member but,qualification statement.- She asserted she was notregularly or currently employed at any job otherthan through hiring hall referrals. Based on herskills and availability, Henkin secured A-list status.After registeringwith the new referral system,Henkin subsequently obtained a job of limited du-rationwith an employer that did not have a con-tract with the Respondent.'Becausethe Respondenthad a labor dispute with that employer, . it estab-lished a picket line, which Henkin -crossed. The Re-spondent'sbusinessagent,JohnDeaton, sawHenkin and members of the Respondent workingthere; he removed theirnamesfrom the. referrallists.The Respondent, however, did not notifyHenkin that her name. had been removed. Twomonths later, when Henkin placed a telephone callto the Respondent's president, A. W. Collins Jr., headvised Henkin that her name was removed fromthe referral system and, unlike the other 44 non-members on the A list, the Respondent's membersdid not extend to Henkin an invitation to join theUnion. Collins explained that the members foundHenkin "detrimental to the Union" because she hadcrossed its picket line,-Samuel Glover was 'a union member who quali-fied for A-list referrals, based on his skills and anassertion that he was not regularly employed otherthan through the Union's referrals. Through an-other referral service, Glover later secured a tem-porary job with an employer not signatory to aunion contract and did not advise the Respondent.Union Business Agent Walter' Commander, havingseen Glover and' other union members on the non-union job, removed them from the A list andplaced them on the C list (for those otherwise em-ployed).Glover was not provided 'the opportunityto present evidence-oh his own behalf before theRespondent effectuated this change in his, referralclassification.As a form of internal union disci-pline,Glover was placed on probation for 12months and returned to the A list after signing anew, qualification affidavit.At the hearing,' the General Counsel argued thatthe Respondent unlawfully removed Henkim andGlover from the A list because, there was nothingin the terms of the referral procedure, including theaffidavit,which restricted referral applicants in any'job classification from taking temporary employ-ment with nonunion employers outside the referralsystem. In this regard, the General Counsel' con-tended that the Respondent unlawfully changed thereferral system by restricting its use to only those278 NLRB No. 4 90DECISIONS OF NATIONAL LABOR RELATIONS BOARDwho sought employment exclusively through thesystem.The Respondent argued that the referralsystem was correctly interpreted as restricting A-list referents from seeking employment outside thesystem, and that it properly removed the ChargingParties from the A list because they falsely statedin their affidavits that they were not regularly orcurrently employed at any other job than throughreferrals from the Respondent.The judge concluded that the Respondent's in-terpretation of the referral system did not consti-tute a change in the system and that the Respond-ent lawfully removed Henkin and Glover from theA list. He found that, although the written referralprocedure did not expressly restrict the A list topersonswho sought employment exclusivelythrough the Union, the Union's restrictive interpre-tationwas warranted by the absence of any provi-sion in the written procedure requiring those onthe A list to notify the Respondent of outside em-ployment (and their resultant unavailability). Thus,the absence of such a provision suggests that nonotification would be necessary because the Unionwould know all employment of persons on the Alistby virtue of the referrals it would have made.Further, the C list gives lower priority to personshaving other employment. Such a category as theC list would make no sense, he concluded, if thereferral system contemplated allowing persons toremain on the A list even if they received workoutside the referral system.With respect to Henkin, the judge found she wasremoved from the A list because she crossed theRespondent's picket line, an activity protected bySection 7 of the Act. Nevertheless, the Respondentestablished it would have removedHenkin's namefrom the A list, notwithstanding her protected ac-tivity, because she held a job outside the referralsystem whileretainingher A-list status in contra-vention of the referral procedures. However, thejudge found the Respondent violated Section8(b)(1)(A) and (2) when it removed Henkin, a non-member, from the system altogether, while onlylowering Glover,a member,from the A to C listfor the same conduct.The judge found no violation regarding Gloverbecause the Respondent merely lowered him fromthe A to the C list and disciplined him for securingemployment outside the referral system in conflictwith the Respondent's interpretation of the system.The judge recommendeddismissingthose parts ofthecomplaintallegingviolationsofSection8(b)(1)(A) and (2) for the Respondent's removal ofGlover's name from the A list and its internal disci-pline.We disagree with the judge's analysis and con-clusions. The plain language of the referral systemdoes not require any of its users to depend exclu-sively on the Respondent for referrals. Although itis clear that referral applicants must use the referralsystem exclusively when seeking employment withemployers signatory to a contract with the Re-spondent, there is no similar written requirementconcerning temporary employment with employershaving no contract with the Respondent. The writ-ten procedure does not require users to inform theRespondent about changes in work status. As foravailability, it simply requires that applicants assertwhether they are regularly employed outside thereferral system.When they registered, Henkin andGlover stated, as was true, that they were not cur-rently or regularly employed other than throughthe Respondent's referrals. That they later obtainedemployment outside the Respondent's referralsystemwith nonsignatory employers does notaffect the veracity of their earlier statements, par-ticularly in light of the temporary nature of theemployment.Nor can we find their affidavits were false byreason of the Respondent's interpretation of the re-ferral system. Contrary to the judge, we find noconvincing evidence that such a restrictive inter-pretation is warranted. Certainly, the absence of anotice requirementfor A-list applicants who secureoutside employment does not constitute such evi-dence, for the absence equally gives rise to the in-ference that the system requires no notification be-cause it is not concerned about, and therefore per-mits, outside employment.Further, we fmd nothing incongruous in provid-ing a C-list category in a system which allowsthose on the A list to receive temporary work out-side the referral procedures and still retain priorityin referral.The two lists satisfy different needs.The A list serves applicants desiring frequent refer-ralswhereas the C list serves those who have long-term employment but still desire the Respondent'soccasional referrals, to permit them an opportunityto supplement their income or gain experience inthe industry. By its definition, the C list is for thosewith some sort of regular employment; it does notcontemplate the addition of those who have tempo-rary jobs and are regularly, available for referral.3aWe also disagree with the judge's conclusion that fundamental fair-ness dictates the Union's interpretation because those applicants who inthe interests of maintaining union standards voluntarily choose not toseek employment with nonsignatory employers would be "penalized" ifothers were free to do so. Even if true, support for union standards isclearly not a permissible basis on which a union operating an exclusivehiring hall may condition priority in referrals. STAGE EMPLOYEES IATSE LOCAL "41 (THEATER OF STARS)91For the reasons stated above, we reject thejudge's conclusion that the Respondent's removalof Henkin and Glover from the A list was inaccord with a permissible interpretation of the re-ferral procedure. Instead, we fmd that it constitut-ed a change in that procedure.It is well settled that a union operating an exclu-sive hiring hall breaches its duty of fair representa-tion when it departs from established referral pro-cedures so as to deny employment to applicants,unless the union demonstrates that its action is pur-suant to a valid union-security provision or is nec-essary to its effective performance of its representa-tive function.Operating Engineers Local 406 (Ford,Bacon & Davis),262 NLRB 50 (1982), enfd. 701F.2d 504 (5th Cir. 1983). The Respondent has madeno such showing here. Additionally, it is clear thata union breaches its duty of fair representation toapplicants for referral by failing to notify them of asignificant change in referral procedures. Id.Whenthe Respondent deleted Henkin's name from thesystem and changed Glover's job classification be-cause Henkin and Glover worked outside the referral system, it effectively, changed the system fromone that did not prohibit external employment toone that did prohibit such employment. Further-more, the Respondent did not notify referral appli-cants of its change in the system .4 Accordingly, wefind that the Respondent's modifications violatedSection 8(a)(1)(A) and (2) of the Act. Further,when it applied the modified system to diminishHenkin's and Glover's job referral opportunities byremoving them from the A list and when it disci-plinedGlover, the Respondent violated Section8(b)(1)(A) and (2).5 Accordingly, in addition to therelief the judge directed for Hilary Henkin, weshall modify the Order to provide relief'for the Re-spondent's' adverse effect on Samuel Glover's jobopportunities,6 and to require the Respondent toexpunge any references to the removal of Henkin4We disagree with thejudge's findings that the Respondent gavenotice of its interpretation of the referral system when one official toldHeenkm that she could not seek further employment with a signatory em-ployer without going through the Union and when other officials toldGlover he could not seek employment outside the Union.Even assumingthese casual comments to individual users of the referral system constitut-ed proper notice, the comments appear to have been addressed to theprohibition against seeking employment with signatory employers outsidethe referral system.sWe further fmd that the Respondent failed to rebut the GeneralCounsel's initial showing that the Respondent also removed Henkin fromthe A list because she engaged in activity protected by Sec. 7 of the Act.6 In addition,aswe find the Respondent should not have removedHenkm from the A referral list at all,we shall'order the Respondent tomake her whole for the job opportunities she otherwise would have se-cured by retaining her place on the A last as opposed to the C list thejudge contemplated,and Glover from the referrallists and toGlover'sdiscipline.'CONCLUSIONS OF LAW1.Theater of theStarsand Andrews-Bartlett andAssociates,Inc. are employers engaged in com-merce within the meaning of Section 2(2), (6), and(7) of the Act.2.The Respondent Union,International Allianceof Theatrical Stage Employees and Moving PictureMachineOperatorsof the United States andCanada, Local #41, is a labor organization withinthe meaning of Section2(5) of the Act.3.The Respondent Union has been party to col-lective-bargaining agreements with employers in-cluding Theater of the Stars and Andrews-Bartlettand Associates,Inc.which recognize the Respond-ent as the sole and exclusive source of referral ofemployees for employment.4.The Respondent Union violated Section8(b)(1)(A) and (2) of the Act by modifying its ex-clusivehiring hall system without notifying itsusers.5.TheRespondentUnion violated Section8(b)(1)(A) and (2) of the Act by removing HilaryHenkin and Samuel Glover from the A referral list.6.The Respondent Union violated Section8(b)(1)(A) and (2) of the Act by preferring chargesagainst and disciplining Samuel Glover for employ-ment he obtained outside its own referral system.7.The unfair labor practices set forth above inparagraphs4, 5, and 6 affectcommercewithin themeaning of Section 2(6) and(7) of the Act.ORDERThe National Labor Relations Board orders thatthe Respondent, International Alliance of Theatri-cal Stage Employees and Moving Picture MachineOperators of the United States and Canada, Local#41, Atlanta, Georgia, its officers,agents,and rep-resentatives, assigns, shall1.Cease,and desist from(a)Changing and operating its exclusive referralsystem in a manner inconsistentwith the writtenprocedures and without notifying all -users of thereferral system.(b)Changing the job classifications of referralapplicants from its exclusive referral system be-cause they obtain temporary employment otherthan through the Respondent's referral- system.7 In view of our conclusion that the Respondent unlawfully removedHilary Henkin from her position in the Respondent's referral system, wedo not adopt his finding that the Respondent violated Sec 8(b)(1)(A) byfailing to inform Henkin how she could be reinstated or restored to herprevious position in the referral system. 92DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c)Preferring charges against and discipliningmembers because they obtain temporary employ-ment other than through the Respondent's referralsystem.(d) In any like or related manner restraining orcoercing employees in the exercise of the rightsguaranteed them by Section 7 of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a) Reinstate the written procedures of its exclu-sive referral system.(b)Reinstate Hilary Henkin and Samuel Gloverto the A list.(c)Make whole Hilary Henkin and SamuelGlover, with interest, for any loss of earnings andother benefits suffered by them due to the Re-spondent's unfair labor practices. Any such loss ofearningsis to be determined on the basis of avail-able referrals from the A list in which they wouldhave been placed absent the improper removal oftheir names from that list. Backpay,less interimearnings,together with interest, shall be computedin accordance with F.W. Woolworth Co.,90 NLRB289 (1950), andFlorida Steel Corp.,231 NLRB 651(1977).8(d)Remove from its files any reference to thediscriminationagainstHilary Henkin and SamuelGlover, and notify each of them in writing that thishas been done and that evidence of the unlawfuldiscrimination will not be used as a basis for futureaction against them.(e)Preserve and, on request, make available tothe Board or its agents for examination and copy-ing,allpayroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(f)Post at its hall, office, or facility in Atlanta,Georgia, copies of the attached notice marked"Appendix A."9 Copies of the notice, on formsprovided by the Regional Director for Region 10,after being signed by the Respondent's authorizedrepresentative, shall be posted by the Respondentimmediately upon receipt and maintained for 60consecutive days in conspicuous places includingallplaceswhere notices to employees, members,and referral applicants are customarily posted. Rea-sonable steps shall be taken by the Respondent toensure, that the notices are'not altered, defaced, orcovered by any other material.(g) Sign and return to the Regional Director suf-ficient copies of the attached notice marked "Ap-pendixA" for,posting at the respective places ofbusiness of the employers party to the exclusivehiring agreement with the Union should they bewilling, in conspicuous places, including all placeswhere notices to employees are customarily`posted.(h)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.APPENDIX ANOTICE ToMEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT change or operate our exclusivereferral systemin a mannerthat is inconsistent withthewritten procedures and without notifying allusers of the referral system.WE WILL NOT change the job classification of re-ferral applicants from our exclusive referral systembecause they obtain temporary employment otherthan through our referral system.WE WILL NOT prefer charges against and disci-plinemembers because they obtain temporary em-ployment other than through our referral system.WE WILL NOT in any like or related manner re-strain or coerce referral applicants in the exerciseof their rights guaranteed by Section 7 of the Act.WE WILL reinstate the written procedures of ourexclusive referral system.WE WILL reinstate Hilary Henkin and SamuelGlover to the A list.WE WILL make Hilary Henkin and SamuelGlover whole, with interest, for any loss of earn-ings andbenefits they may have suffered as resultof our having improperly removed them from theA list.WE WILL remove from our files any reference tothediscriminationagainstHilaryHenkin andSamuel Glover, and WE WILL notify them in writ-ing that this has been done and that evidence of theunlawful discrimination will not be used as a basisfor future actions against them.6 See generallyIsis Plumbing Co.,138 NLRB 716 (1962)INTERNATIONAL ALLIANCE OF THE-9 If this Order is enforced by a judgment of a United States court ofATRICAL STAGE EMPLOYEES ANDappeals,the wordsin the noticereading "Posted by Order of the Nation-MOVING PICTURE MACHINE OPERA-alLabor Relations Board" shall read "PostedPursuantto a Judgment ofTORS OF THE UNITED STATES ANDthe United States Court of Appeals Enforcing an Order of the NationalLaborRelationsBoard "CANADA, LOCAL #41 STAGE EMPLOYEES IATSE LOCAL 41 (THEATER OF STARS)93APPENDIX BPROPOSAL I1The work assignment procedure for all individuals re-ferred for work by Local 41 shall be governed by theapplicable provisions of the International Constitutionand By-Laws, the Constitution and By-Laws of Local41, the terms of this work assignment procedure and anyproperlymade amendments or modifications to theabove documents. Any subject not covered in the abovedocuments may be determined by the vote of the mem-bership.2All individuals desiring referral by Local 41 shall com-plete a "work assignment" form similar to that attachedasExhibitA, which shall indicate their qualifications,employment status and other relevant information. _(A) Each individual shall state their ability to do a par-ticular job on Exhibit A, indicating their ability as either:(1) Can complete a call in this area withoutassist-ance, or(2)Can complete a call in this area but wouldneed to work with someone more qualified.An individual may update their qualifications at anytime based on newly acquired job skills and experience.If a complaint is registered by an employeragainst an in-dividual with regard to their qualifications for a particu-lar job, that individual may be questioned by the businessagent concerning their job qualifications. An individualmay not be removed from a job classification unless theyhave been afforded the opportunity to present any evi-dence on their behalf to the Executive Board. Any ag-grieved party may appeal the determination of the Exec-utive Board pursuant to the appeal procedure set forth intheConstitutionandBy-Laws of Local 41 andI.A.T.S.E.In addition to providing the above information, eachindividual referred by Local 41 will sign an affidavitverifying under, oath the information concerning theirqualifications and employmentstatus asset forth above.The failure to provide the above information as re-quired, shall work as a forfeiture of an individual's rightto rotate on the referral list until such time as the re-quired information is provided. In the event that ' theBusinessRepresentative deems the information insuffi-cient to place an individual on an appropriate referrallist, said individual will be notified immediately by Certi-fied Mail of this fact in order to afford the opportunityto timely correct any errors or omissions in the referralform.Each individual will be allowed to provide three (3)telephone numbers at which they may be contacted forwork referrals, for example, a home phone number,beeper number, and emergency or other number. If anindividual has a beeper or voice pager, they will bepaged twice in succession and then given fifteen (15)minutes within which to respond. An individual mayupdate or change their telephone numbers at any time,however, no one shall be allowed more than three (3)numbers at any one time.4All persons who are available for referral to jobswithin the geographical jurisdiction of Atlanta StageEmployees Local No. 41 (hereinafter the "Union"), shallbe placed on the A, B, C, or D List as the case may be,and referred to available jobs in accordance with the fol-lowing procedure:A List (Journeymen):All persons who are regularlyavailable for referral to jobs within the Union's geo-graphical jurisdiction and who are not, otherwiseemployed on a regular basis, either as a stage tech-nician,employee of the Union, or on any other job.Persons on this list must also meet the following re-quirements:1.Five (5) years continuous residence in the geo-graphical jurisdiction of the Union.2.Six (6) years experienceas a stagetechnician con-sisting of the 250 hours of employment in the in-dustry for three (3) consecutive years followed by500 hours of employment in the industry for three(3) consecutive years.3.A passing grade on the Stage Technician Jour-neymen Qualification Test, or ten (10) years expe-rience asa stage technician.This will be arranged by number and persons will be re-ferred on a rotating basis.B.'List (Apprentices):All persons who are regularlyavailable for referral to jobs in the Union's geographicaljurisdiction and who are not otherwise employed on aregular basis either as a stage technician, employee of theUnion, or on any other job. Persons on this list must alsomeet the following requirements:1.Three (3) years continuous residence in thegeographical jurisdiction of the Union.2.Two hundred (200) hours of employment inthe industry for three '(3) consecutive years.3.All current A List stagehands except those em-ployed on a regular basis either as a stage techni-cian, employee of the Union or any other job willbe entitled to placement on the A List.4.All current B List stagehands, except thoseemployed on a regular basis either as a stagetechnician, employee of the Union, or any otherjob,will be entitled to placement on the B List.5.A passing grade on the sub-tests of the Em-ployee Aptitude Survey.6.A passing grade on the Stage Technician Ap-prenticeship'Qualifcation Test.This list will be arranged by number and persons will bereferred on a rotating basis. 94DECISIONS OF NATIONAL LABOR RELATIONS BOARDC.List:All persons who are available for referral tojobswithin the Union'sgeographical jurisdiction on aregular basis who are otherwise employed either as astage technician,by the Unionor in any other employ-ment in or out of the industry.Persons on this list mustalso meet the following requirements:All new applicants will be placed on that list forwhich they are qualified i.e., they meet the requirementsof such list.For the purpose of equity, continuity, incentive, andefficient administration of the referral system, all listswill rotate.1.Three (3) years continuous residence in thegeographical jurisdiction of the Union.2.Two hundred (200) hours of employment inthe industry for three (3) consecutive years.3.A passing grade on the Sub-Test of the Em-ployee Aptitude Survey. Persons who meet thequalifications for theA or B List, shall bedeemed to have met this requirement.This list will be arranged by number and persons will bereferred on a rotating basis. Persons on this list whocease to be employed and who meet the requirements forplacement on the A List or the B List, shall automatical-ly be placed on the A List or B List at the termination ofsuch employment.D. List (Casuals):All persons who are pursuing a regu-lar course of study in a high school, vocational school,college or university, or who are not available for refer-ral to jobs within the Union's geographical jurisdiction.This list will be arranged by number and persons-will bereferred on a rotating basis.The Executive Board of the Union may waive the re-quirement of consecutive years of employment in the in-dustry where it is shown to the Board's satisfaction thatthe employee has the requisite number of years of serv-ice and his failure to meet the requirements of consecu-tive years of employment is for good and sufficientreason,uniformly applied, such as illness, disability, serv-ice in the armed forces of the United States, or othersimilar reason.Employees who perform no work as a stage technicianwithin the jurisdiction of the Union for one year or moreexcept as a result of a disability or service in the armedforces of the United States shall be dropped from the re-ferral list on which their name appears. Such person mayagain be placed on the appropriate referral list but shallbe considered as ,a new applicant; except that those em-ployees who have been employed for'more than ten (10)years as a stage technician within the Union's geographi-cal jurisdiction shall retain their place on the list forwhich they qualify:In filling all jobs, the Union will first go to the A List.If all jobs are not filled from available persons on the AList, the Union will go on the B List. If all jobs are notfilled from the available persons on the B List, the Unionwill then go on to the C List. If all jobs are not filledfrom the available persons on the C List, the Union willthen go to the D List. 'The only exception to the above will be where an em-ployer requests a person have a particular skill not pos-sessed by any person then available on any of the four(4) lists. In such case, the Union will refer the availableperson having the required skills. (Example: Employerrequests- a sound technician capable of operating compli-cated sound equipment.)5Special requestcalls asprovided for the existing con-tracts shall be strictly complied with consistent with theterms of the applicable agreement. Any individual re-ferred on a "Special Request" call will be counted as areferral and the individual's name will be tagged and thelistmust make one complete rotation for each special re-quest taken.6Each of the rotating referral lists shall rotate by meansof a number system to insure proper referral of all indi-viduals. The numbers will be assigned by lot.7Any individual may voluntarily remove their namefrom the work list for any period of time by notifyingthe BusinessAgent in writing.8Any individual having cause to believe thatanypersonbeing referred by Local 41 has falsely provided informa-tion concerning their employment status may be reportedto the Executive Board for investigation.9This Agreement shall remain in effect until July 1,1985.At that time, this referral procedure shall continuein effect unless altered or ended. This Agreement mayonly be altered after July 1, 1985, pursuant to the termsof Article XVII of the Constitution and By-Laws ofLocal 41.Persons already admitted to apprenticeship status willnot be required to take either the Sub-Tests of the Em-ployee Aptitude Survey or the Stage Technician Ap-prenticeship Qualifications Test.Those'referrals currently on the B List shall be enti-tled to placement on the A List after accruing five hun-dred (500) hours work in the jurisdiction.10The Courtshall retain jurisdictionfor the life, of thisAgreementSteven K.Leibel, Esq.,for the General Counsel:William L.Hazelton,Esq. (Hazelton&Sweet,P.C.), ofAtlanta,Georgia,for the Respondent. STAGEEMPLOYEES IATSELOCAL 41 (THEATER OF STARS)95DECISIONSTATEMENT OF THE CASEHUTTON S. BRANDON, Administrative Law Judge.This matter was heard at Atlanta, Georgia, on October 2and 3, 1984. The charge in, Case 10-CB-4351 was filedJune 26, 1984,1 and amended August 14, by HilaryHenkin, an individual (Henkin), while the charge in Case10-CB-4369 was filed July 25 by Samuel B. Glover, anindividual (Glover), and amended on August 28. A com-plaint initially issued in Case 10-CB-4351 on August 20,and an order consolidating cases, amended consolidatedcomplaint,and notice of hearing consolidating bothcharges for trial issued September 5. The consolidated`complaint, as amended, alleges that International Alli-ance of Theatrical Stage'Employees and Moving PictureMachine Operators of the United States and Canada,Local #41 (Respondent or the Union), violated Section8(b)(1)(A) and (2) of the National Labor Relations Act(the Act), by orally instituting a referral procedure with-out notice to its members and other individuals, whichreferral procedure precluded its members and other indi-viduals from referrals if they obtained employment inany manner other than through Respondent's referralsystem, and in keeping with such procedure, removed re-ferral applicants Henkin and Glover from its priority re-ferral list.Respondent filed a timely answer in which itdenied the commission -of the unfair labor practices al-leged. The primary issue presented is whether or not Re-spondent, in the operation of an exclusive referralsystem, discriminatorily removedHenkin and Gloverfrom its priority referal list and denied them referral inviolation of'Section 8(b)(1)(A) and (2) of the Act.On the entire record, including my observation of thedemeanor of the witnesses, and after consideration of theoral argument of the parties at the hearing and the briefsfiled by the General Counsel and Respondent, I make-the followingFINDINGS OF FACT1. JURISDICTIONTheater of the Stars and Andrews-Bartlett and Associ-ates,Inc. are both corporations with whom the Unionadmittedly operates an exclusive referral system. Theaterof the Stars is a Georgia corporation while Andrews-Bartlett is an Ohio corporation, but both concerns haveoffices and places of business in Atlanta, Georgia, whereTheater-of the Stars is engaged in the theatrical produc-tion business while Andrews-Bartlett is engaged in theconvention services business. The complaint alleges, andRespondent at the hearing stipulated, that Theater of theStars and Andrews-Bartlett, during the calendar yearpreceding issuance of the complaint, each purchased andreceived at their respective Atlanta, Georgia places ofbusiness goods, materials, and supplies valued in excessof $50,000 directly from suppliers located outside theState of Georgia. Respondent stipulated at the hearing,as the complaintalleges,and I find, that Theater of the'All dates are in 1984 unless otherwise statedStars and Andrews-Bartlett have been at all times materi-alherein employers engaged in commerce within themeaning of Section 2(6) and (7) of the Act.Respondent admitted, and I fmd, as alleged in the con-solidated complaint, that it is, and has been at all materialtimes herein, a labor organization within the meaning ofSection 2(5) of the Act.-II.BACKGROUNDA. The Referral SystemThis case finds itsgenesis inthe exclusive hiring halloperated by the Union and established pursuant to anorder of the Federal District Court for the NorthernDistrict of Georgia arising out of an action under theLaborManagementReporting andDisclosureAct(LMRA), 29 U.S.C. §§ 411 and 412, captionedJosephW.Pruitt,et al.v.InternationalAlliance of Theatrical StageEmployees,CivilAction No. C-81-2267A, and filed onDecember 4, 1981. Basic to the court action was a con-tention that the Union was discriminating against certainof its members in the operation of a referral system. Ulti-mately, the court authorized an election to be heldamong members of the Union to ascertain their choicebetween certain proposed referral systems. That electionwas held November 20, 1983, and the courtissued anorder dated December 22, 1983, effectuating the selectedsystem referredto as"proposals no. 1." The court orderspecifically stated that it,retained "jurisdiction of thisaction untilfurther order of the court.""Proposal no. 1" was actually put into effect beginningDecember1,1983. It provided that the workassignmentprocedure for all individuals referred for work by theUnion was to be governed by the International andLocal Union's constitution and bylaws and the terms ofthe work assignment procedure, More specifically, it re-quired that "all individuals desiring referral by Local 41shall complete a `work assignment' form . . . which shallindicate their qualifications, employment status, andother relevant information." Qualifications could be up-dated at any time, but each individual using the systemwas required to "sign an affidavit verifying under oaththe information concerning their qualifications and em-ployment status." The failure to provide information re-garding qualifications and employment status, under thesystem, operated "as a forfeiture of an individual's rightto rotate on the referral list until such time as requiredinformation is provided." The system adds, however:In the event that the business representative deemsthe information insufficient to place an individual onan appropriate referral list, said individual will benotified immediately by certified mail of this fact inorder to afford the opportunity to timely correctany errors or omissions in the referral form.Referrals under the system were made in accordancewith location of an individual's name on one of four lists,A, B, C, and D. The A list, which had the greatest prior-ity in referrals,was composed of individuals "who areregularly available for referral to jobs within the Union'sgeographical jurisdiction and who are not otherwise em- 96DECISIONS OF NATIONAL LABOR RELATIONS BOARDployedon a regular basis, either as a= stage technician,employee of the Union, or any other job," and who oth-erwisemet certain,residence and experience require-ments. The B list was composed of individuals likewiseregularly available for referral and who met somewhatlesser residence and experience qualifications. The C listwas composed of persons "who are available for referraljobswithin the Union's geographical jurisdiction on aregular basis who are otherwise employed either as astage technician, by the Union, or in any other employ-ment in or out of the industry," and who met residenceand experience qualifications similar to those on the Blist.The D list, in the descending order of priority andreferral,was ,composed of "all persons who are` pursuinga regular course of studying in a high school, vocationalschool, college, or university, or who are not availablefor referral to jobs within the Union's geographical juris--diction." Referrals from any list were to be made on thebasis of rotation in accordance with a number system,the numbers being assigned by lot.The system operated thusly: upon referral, an individ-ual's name was removed from the list and reinstated tothe assigned numerical slot or position on the list, on no-tification to the Union that the job to which the individ-ual had been assigned was terminated. `It is undisputed that at all material times herein, Thea-ter of the Stars and Andrews-Bartlett and Associates,Inc., had exclusive hiring arrangements with the Unionunder which these employers obtained all their employ-ees by referrals from the Union. The General Counseldoes not attack the hiring system as being unlawful initself.Rather, the General Counsel contends that in Janu-ary Respondent instituted a -procedure which precludednonmembers, specifically Henkin, from being listed onany of its referral lists if they obtained employment inany manner other than through Respondent's referralsystem. The General Counsel further contends that theUnion again, on June 30, instituted a procedure under,itsreferral system precluding members, specifically Glover,from being listed on its A referral list if they obtainedemployment in any manner other than through Respond-ent's referral system. These changes, according to theGeneral Counsel and as alleged in the complaint, wereaccomplished without notice to the Union's members or'referral applicants and in contravention of the referralsystem.These actions, and specifically the alleged re-moval of Henkin from the refferal system and the remov-al of Glover from the A referral list, along with the insti-tution of internal union charges against Glover, are al-leged in the complaint to be violations of Section8(b)(1)(A) and (2) of the Act. The determination of theviolation alleged requires close examination of the factsinvolving Henkin and Glover. It also requires resolutionof the Union's affirmative defense raised initially in itsanswer and again at the hearing that the continuing dis-trict court proceeding in the LMRDA action preemptsthe Board's jurisdiction in this case.B. The Removal of Henkin from the Referral SystemAlthough she was not a member of the Union, Henkinfirst sought referrals from the Union in June 1983 underthe then-existing referral system. She was subsequentlyname of Henkin from lists was accomplished.referred to jobs by the Union. On December 2, 1983,consistentwith the requirements of the new court-ap-proved referral system. Henkin completed a qualificationstatement submitting it, along with an affidavit to theUnion stating that "I am not regularly and/or currentlyemployed atanyother job than through referrals fromLocal 41." According to Henkin, she received no inter-pretations of the referrals procedure at the time she filedher affidavit and sought referral by the Union, nor didshe receive a copy of the referral system itself. She didinquire of the Union's secretary about various job cate-gories listed in the qualifications portion of the affidavit.Following filing of the affidavit,it is undisputed thatHenkin was accorded a position on the A list.On December 6, 1983, Henkin,through her own initia-tive, obtained a position with "Bear Productions" in con-nection with the shooting of a motion picture film. Thatemployment lasted through the end of January. Henkindid not advise the Union of her employment.John Deaton, business agent for the Union- from June6, 1983, to the following February 5, testified that theUnion had a dispute with Bear Productions, based on theUnion's belief that that Company wasreneging on anearlier commitment made to the Union to hire people re-ferred by the Union. Accordingly, the Union establishedan informational picket line at the Bear,Productions filmsites including one at Agnes Scott College-inDecatur,Georgia, where Henkin was working. Henkin admittedin her testimony that she observed such a picket lineabout December 20, 1983.In an effort to' resolve the dispute with Bear Produc-tions,Deaton testified that he met with officials of thatcompany at the Agnes Scott Collegesite.While there,Deaton testified that he observed Henkin working forBear Productions, along with several other union mem-bers including Jerry Lyles, Barbara Lyles, Sarah Lyles,Keith Scherer, Rober Arnold, and Rober Kempf. Oneother nonunion member who had utilized the union hall,Joyce Fain, was observed by Deaton. Upon returning tothe union hall from the Agnes Scott College site, Deatonremoved the names of all those individuals he had seenworking on the Bear Productions job from the referrallist.2Deaton testified that the basis for this action washis conviction that they had all falsified their affidavits inthat they had claimed therein that they had no other em-ployment other than through Local 41. In addition to re-moval of the individuals from the A list and the referralsystem, internal charges against those who were unionmembers were filed by A. W. Collins Jr., president ofthe Union, on January 11. According .to Deaton's testi-mony, undisputed in this regard, many of those whowere removed from the referral list filed new applica-tions for the system and were ultimately reinstated.Three union members did not, nor did Henkin nor JoyceFain, and they were never reinstated.It appears that Henkin was not advised, that her namehad been removed from the referral system until Febru-ary 10 when, as she testified, she called Collins and- asked2The recorddoes not reflectthe exactdate whenthe removal of the STAGE EMPLOYEES IATSELOCAL41 (THEATER OF STARS)97him how the new referral system was working and howshe needed to fit into it. Collins, according to Henkin, re-sponded that at the January 7 membership meeting,Henkin had been voted detrimental to the Union, hername removed from the work list,and that the invitationextended to 44 other nonmembers working from the Alistto join the Union was not extended to Henkin.3Henkin further testified that she inquired of Collins howshe could appeal the Union's action,and he suggestedthatshe needed to send a letter to the Union's executiveboard asking for a vote by the general membership at thenextmeeting.With respect to the Union'sconclusionthat she was detrimental to it,Henkin testified,withoutspecific contradiction,thatCollins explained it was be-cause she had crossed the picket line at Bear Produc-tions.On February 25, Henkin wrote the Union's executiveboard referring to the conversation she had with Collins,noting that her name had been removed from the A listand referringto the Union's determination not to extendto her an invitation being extended to 44 other non-members working on the A list to join the Union. Sherequested that the Union's decision be appealed throughthe next scheduled membership meeting where it couldbe discussed and revoted upon.Noting that the nextscheduled membership meeting should take place aboutMarch 4,Henkin requested in her letter that if therewere procedures she needed to be aware of in conjunc-tion with this "appeal,"she should be advised of them inadequate time for herto followthem.Henkin receivedno reply to this letter.Henkin testified that on - March 19,she telephonedDeborah Henderson,secretary-treasurer of the Union,and asked the status of Henkin's "appeal." Hendersonstated she did not know,but the following day she toldHenkin that her letter had not been read at the Marchmembership meeting but that it would beat the Aprilmeeting.On April 6 Henkin talked to Walter Command-er who had become the Union's business agent after Feb-ruary 5. She inquired about the status of her appeal butCommander was unfamiliar with it and suggested thatshe get back with him later.She did so on April 10 andCommander advised her that her letter had not beenread.On April24, she inquired of Commander againabout the status of her appeal and he told her first thatthe executive board had to read it and'decide if it shouldgo tothe general membership meeting and that the exec-utive board would try to decide it before the next mem-bershipmeeting.Moreover,Commandersaid that sheneeded to take the matter up with Collins because Com-mander was not sure that Henkin had any appeal rightsas a nonmember.Commander said that he would getback to Henkin but she did not hear any further fromhim.On June 21 Henkin called Henderson and told her sheunderstood that the matter had been resolved by her at-torney and that she,"Henkin,was back on the work list.3Collins,in his testimony for Respondent,acknowledged Henkin's callbut claimed that she indicated she had already heard of the Union's ded-sion not to extend a membership invitation to her He did not deny thathe told her she had been removed from the referral listsHenderson acknowledged no such understanding, andthe Unionin fact never placed Henkin's name on any ofthe referral lists.~Henkin testified that she encounteredJohnDeaton onAugust 7 outsidea local bar. Deaton commented abouther working on another nonunion movie. Henkin repliedthat the Union wouldnot haveher andshe had to dosomething to which Deaton,who was no longer businessagent at the time,remarked that she should not havecrossed the picket lines. Henkinreplied thatthat was notthe problem and Deaton responded,"Oh, butthatwasthe problem.You shouldn'thave crossed the picketline."Deaton,inhis testimonyfor the Union,denied theremark attributedto him by_Henkin,although he ac-knowledged the August 7 encounter with Henkin. Hetestifiedthathe remarked that he saw she was againworking on a scab movietowhich 'Henkin had repliedthat she did not get any referrals fromLocal 41. Dea-ton's response was only, "I wonderwhy." As awitness,Henkin was articulate,candid,and precise.She testifiedwithconviction and apparentlygood recall. I foundDeaton less persuasive,somewhat,illat ease, and defen-sive.Accordingly,I creditHenkin where her testimonycontradicts that of Deaton.C. The Institution of Union Charges Against Gloverand His Removalfromthe A List to the C ListGlover became a member of the Union in April. How-ever,he had received referrals by the Union to jobsunder the prior referral system beginning about Septem-ber 1980.Glover testified that he was familiar with thenew referral system which was instituted on December1,1983.Like Henkin,Glover executed a' qualificationstatement when the new system became effective, alongwith an affidavit to the effect that he was not then regu-larly and/or currently employed at any other job. Basedon his qualification statement and his 'affidavit,Gloverwas qualified for, and in fact was placed on, the A list.According to Glover, he was made aware of no changesin the operation or interpretation of the new referralsystem but acknowledged that he received a notice to all'referral applicants aboutMarch 26 notifying them thatthe referral system had been established pursuant to acourt order and that some referrals were violating orconspiring to violate the order by soliciting and/or ac-cepting employment with companies that were signatoryto agreements with the Union.The notice stated that thispractice violated the Union's constitution and bylaws andconstituted conduct unbecoming a member.Further, thenotice stated that theUnionconsidered'that any memberor referral from the Union who continued in such activi-ty was in violation of the court order and/or the Union'sconstitution and bylaws and that the Union intended tobring either contempt of court charges' against the refer-ral or company violating the court order and/or the con-stitution and bylaws of the Union and that grievanceswould be filed against each company engaged in such ac-tivity and charges would also be preferred against the re-ferrals.Glover testified that he subsequently inquired ofunion secretary-treasurerDeborah Henderson about the 98DECISIONSOF NATIONALLABOR RELATIONS BOARDmeaning of the March 26 notice and Henderson informedhim that it had to do with certain"C listers who wereobtaining their work directly from companies."According to Glover,on June 22 he became employedby Cassandra Henning Studios,an employer who wasnot signatory to a contract with the Union.Glover ad-mittedly received such employment through Entertain-ment Technicians,Inc. (ETI),a labor referral service op-erated by former Union Business Agent Robert Segars.While Glover related that he did not execute a specificor exclusive agreement with ETI,he did pay ETI a re-ferral fee equivalent to that which he would have paidthe Union for a referral.It is undisputed that Glover did not advise the Unionwhen he obtained the employment with Cassandra Hen-ning Studios.It is likewise undisputed that about June25, Business Agent Walter Commander observed Gloverand certain other union members working on the Cassan-dra Henning job. As a result,Commander returned totheUnion'sofficewhere he removed Glover and theother union members he had observed from the A listand put them on the C list,the part-timer list.In addi-tion,on June 30, Commander filed internal union chargesagainstGlover contending that he breached the Union'sconstitution and bylaws by making payments to and ren-dering services for an antiunion employment agency,ETI. The hearing on the internal union charges was heldon July 26 and a decision rendered on that date by theexecutive board of the Union concluding that Gloverhad interfered with the"collective bargaining rights ofLocal 41 by his actions in working through ETI." Theexecutive committee therefore recommended that he beplaced on probation for 12 months and returned to the Alist.The record reflects that Glover returned to the Alist on September 5.4The record shows that the Cassandra Henning job onwhich Glover had worked ended the latter part of Juneand that Glover resubmitted a new affidavit to the Unionaround mid-July.D. Argumentsof thePartiesAs I understand the General Counsel's oral argumentat hearing,the Union violated Section 8(b)(1)(A) and (2)of the Act with respect to Henkin and Glover by chang-ing their status on the A list.Because the Union's actionwith respect to them was not based on any specific pro-visions set forth in the terms of the hiring hall system,the Union's basis for its action,according to the GeneralCounsel,was premised on the whim and discretion of theUnion's business agents, Deaton and Commander. Therewas nothing within the terms of the hiring hall proce-dure,including the affidavit,executed by referral appli-cants which restricted their temporary employment withnonunion employers outside the hiring hall system whichwould justify the Union's actions. Nor were Henkin andGlover advised regarding steps to be taken should theyencounter a change of their availability status on the re-ferral lists if they obtained such employment. They were4 Although internal union charges were filed against the other personsfound working on the Cassandra Henningjob, the record does not reflectwhat the disposition of those charges was.only required to indicate on the hiring system affidavitsthat they were not currently employed or regularly em-ployed at the time they applied for referrals.The Gener-alCounsel points out that even Collins in his testimonyadmitted that"regularly employed"within the meaningof the affidavit for the referral system does not includelimited duration jobs which are normally the type theUnion refers applicants to. Further,there was nothing inthe terms of the referral system which restricted statuson the A list only to persons who relied exclusively onthe hiring hall for employment.Only employment byemployers signatory to exclusive referral agreementcould be restricted,the General Counsel asserts.In short,by engrafting its restrictive interpretations on the hiringhallwithout advising referral applicants beforehand, theUnion violated Section 8(b)(1)(A) and (2), the GeneralCounsel contends.Moreover,with respect to Henkin,the General Coun-sel argues that she was stricken from the A list solely be-cause she worked behind the Union's- picket line at theBear Productions'site.But even assuming that Henkinwas not removed from the A list for this reason, theGeneral Counsel further argues that her removal wasnevertheless discriminatory because some union membersworking on the same job had appeal rights and were re-turned to the A list while Henkin had no such rights andwas never returned to the A list or advised of how shemight again be restored to the list.Henkin's removal wasfurther discriminatory when contrasted with Glover's sit-uation.Glover,a union member,was only transferred tothe C list for working with an employer not signatory tothe Union's referral system while Glover was still seek-ing referral through the system.Such disparate treat-ment,it is argued,was inherently discriminatory.In connectionwithGlover,theGeneralCounselargues that the Union discriminated against him bytaking him off the A list without notice or without aninvestigation or an opportunity to contest his removal asrequired under the referral procedures.Further, he wasnever advised that execution of a new affidavit was nec-essary for his return to the A list,and he was not imme-diately returned to the A list in any event after he belat-edly completed a new affidavit.The treatment of Gloverviolated Section 8(b)(1)(A)and (2)of the Act, the Gen-eral Counsel argues.The Union asserted at the hearing that the Board's ju-risdiction in this cas e had been preempted by the Federaldistrict court action and the court's retention of jurisdic-tion of the hiring procedures.Even assuming that theBoard's jurisdictionwas not preempted by the court'saction,the Union argues that the matter should neverthe-less be deferred to the district court because,'under courtprocedures,a party aggrieved by the operation of the re-ferral system can file a petition for contempt and havehis rights adjudicated through the court.With respect to the merits of the complaint allegations,the Union argues that the Union had a legitimate purposein enforcing a work referral system that guaranteed thatthose people on the A list were not seeking employmentoutside the system. The ostensible purpose was to ensureequal distribution of work opportunities to all persons STAGE EMPLOYEES IATSE LOCAL 41 (THEATER OF STARS)utilizing the referral system. The Union disclaims any ar-bitrary or discriminatory treatment of referral applicants.To the extent that differentbusiness agentsfollowed dif-ferent paths in removing people from the A list, theUnion argues that under the Union's constitution andbylaws, the business agent was entitled to some discre-tion in the operation of the Union's business and theUnion's hiring hall.More specifically, with respect to Glover and Henkin,theUnionarguesthat both were removed from the Alist because of,their violation of conditions under whichthey were placed on alist, i.e., the absence of current orregular employment. According to the Union, the re-quirements of the A list and referral were always consist-ently and fairly enforced.Further, the Union argues in Henkin's case that al-though she was removed from the A list after 'she wasobserved working behind, the picket line, such removalwas a consequence of the work she solicited on her ownand not the fact that she crossed the picket line. As evi-dence of lack of disparate treatment of Henkin, theUnion cites its actions against union members whoworked on the same job and who, as a result, were re-moved from the A list and were subjected` to internalunion charges. In this regard, the Union also cites thefact that Glover was removed from the A list when itwas learned that he obtained his own employment out-side the referral system.It is also argued by the Union that its actions with re-spect to Glover were lawful because Glover was awarethat the Union interpreted the referral procedure to -pro-hibit referral applicants from securing employment out-side the system. `In this regard; Glover admitted in histestimony that he had been told by Deaton or Collins inDecember 1983 that he had to be working through theUnion and no one else to utilize the referral system.Glover admittedly understood that "you better not letanybody catch you if you got work [outside the referralsystem]."E. ConclusionsConsideration of the issue of the Board's jurisdiction inthis proceeding, in light of the pending LMRDA -suit,must begin with the Supreme' Court's decision inSanDiego Building Trades Council v. Garmon,359 U.S. 236(1959), in which it was held ° that claims which even ar-guably constitute unfair labor practices under the Act aresubject to the jurisdiction of the Board and Federal andstate courtsmust decline jurisdiction in favor of theBoard. The purpose of the Board's preemption - of theFederal courts in this area was in furtherance of the con-gressional aim of ensuring a national labor policy. SeeConnell v.U.S. Steel Corp.,516 F.2d 401 (5th Cir. 1975).The enactment of the LMRDA of 1959, Section 101 etseq.,29U.S.C. § 411 et seq. conveyed upon Federalcourts specific jurisdiction for enforcement of 'unionmembers' "bill of rights" found in Section 411 of theLMRDA. It has been held that this specific grant of ju-risdiction by Congress gives Federal courts jurisdictionunder the LMRDA which has precedence over applica-tion of the primary jurisdiction rule set forth inGarmon.SeeBoilermakers v.Braswell,388 F.2d 193 (5th Cir.991968);Boilermakers v.Hardeman,401 U.S. 233 (5th Cir.1971);Vandeventer v. Operating Engineers Local 513,579F.2d 1373 (8th Cir. 1978). However, the LMRDA doesnot provide persons' who are not members of a labor or-ganization with a cause of action for violations of Sec-tion 411. SeeMacKenzie v. Operating Engineers Local 624,472 F. Supp. 1025 (N.D. Miss. 1979). In the instant case,it is clear that Henkin was not a member of the Unionand could have no cause of action under the pending dis-trict court proceeding, notwithstanding the fact that thereferral procedure was established under the court's su-pervision andwith its approval.Henkin's complaintamounts to a routine allegation of an unlawful refusal torefer out of a hiring hall in violation of the Act. As wassaid inBarunica v. United Hatters Local 55,321 F.2d 764,766 (8th Cir. 1963), "[I]t is the kind of controversy withrespect to which it has been historically held that theBoard has exclusive jurisdiction to afford primary relief."Accordingly, I conclude, contrary to Respondent'sargu-ments, that the district court proceedings did not pre-empt the Board's jurisdiction in the case of Henkin.I reach a similar conclusion with respect to Glover'ssituation.Glover'smembership in the Union and theissue of the legality of the Union's discipline of him mayarguably raise issues cognizable under the LMRDA andsubject to the court's jurisdiction. However, Section 413of the LMRDA specifically provides that:Nothing contained in this title shall limit the rightsand remedies of any member of a labor organizationunder any state or federal law or before any courtor other tribunal or under the constitution ofbylaws of any labor organization.And- the LMRDA Section 603(b), 29 U.S.C. § 523(b)provides that "Nothing contained in Titles I, II, III, IV,V, or VI of this Act shall be construed to . . . affect therights of any person under the National Labor RelationsAct."Glover wasnot a memberof the Union when thehiring hall system was established by the court, and hehas not sought to invoke the district court's jurisdictionwith regard to his complaint against the Union. Instead,he opted to exercise those rights under the NationalLabor Relations Act which were specifically not pre-cluded or affected by the LMRDA action over whichthe district court retains jurisdiction.Accordingly, andalso because there appears to be little likelihood of a con-flict between the court's establishment of the hiring halland the Board's consideration of this case in light of theGeneral Counsel's concession that the terms of the hiringhall,,as approved by the court, are not being attacked inthis proceeding, I find and conclude that the Board's ju-risdiction in the case of Glover has not been preemptedby the district court proceeding.'I likewise reject the Union's argument that the Boardshould, in effect- defer the instant complaints of Henkinand Glover to the district court where review of theUnion'saction can-be obtained through a petition forcomtempt. The Union cited no authority for its argumentin this regard. Although the Board in -the past has adopt-ed a policy of deferring complaints arising under Section 100DECISIONS OF NATIONALLABOR RELATIONS BOARD8(a)(l) and (3) and Section 8(b)(1)(A) and (2) of the Actto existing grievance and arbitration provisions found incollective-bargaining agreements between employers andunions,United Technologies Corp.,268 NLRB 557 (1984),Collyer InsulatedWire,192NLRB 837 (1971), it hasnever adopted a policy of deferring 8(b)(1)(A) and (2)cases to a union's internal grievance machinery.Operat-ingEngineers Local 400 (Hilde Construction Co.), 225NLRB 596 (1976). Nor has it deferred resolution of suchcases to other tribunals. Such deferral here would consti-tute an abdication, of the Board's responsibilities andwould render ineffective and meaningless the rights ex-tended in the provisions of the LMRDA quoted, supra,particularly where the chargingparties,as here, indicat-ed no willingnessto have their complaint so deferred.Accordingly, I find and conclude that deferral to thecourt proceedings in this matter is inappropriate and un-warranted.Turning to the merits of this case, the principles un-derlying violations of the Act in connection with oper-ations of hiring halls are well settled. Unions may oper-ate exclusive hiring hall systems but may not use suchsystems to discriminate on the basis of union membershipin violation of Sections 8(a)(3) or 8(b)(2).Plumbers Local17 (FSM Mechanical Contractor),224 NLRB 1262 (1976).On the other hand, if a hiring hall system is not an exclu-sive one, it is not unlawful even if operated solely for thebenefit of the union's members.Penzel Construction Co.,185NLRB 544 (1970). The Union nevertheless violatesSection 8(b)(1)(A) and (2) if it discriminatesagainst itsmembers in the operation of even an nonexclusive hiringhall system.Operating Engineers Local 4 (Carlson Corp.),189NLRB 366 (1971);LaborersLocal 135 (BechtelCorp.), 271NLRB 777 (1984). A union may protect theintegrity of the hiring system by refusing to refer individ-ualswho breach the rules of hiring hall operations. Itmay even enforce adherence to the system by lawfullydemanding the discharge of an employee hired in breachof the system.Painters Local 487 (American Coatings),226 NLRB 299 (1976).Defense by a union of discrimination charges in theoperation of a hiring hall must be predicated on theshowing that the individual charging discriminationfailed to comply with nondiscriminatory hiring hall orthat the union's conduct with respect to the individualcharging discrimination was based on "a legitimate con-cern for the other unit employees . . . [and] that itsaction in taking its position was not arbitrary, irrelevant,or invidious."Machinists Local 68 (West Winds, Ina),205NLRB 132, 133 (1973). Any departure from establishedprocedures in the operation of a hiring hall resulting in adenial of employment constitutes discrimination whichinherently encourages' union membership.Operating En-gineers Local825(Building Contractors),272 NLRB 186(1984).With respect to the General Counsel's claim that theUnion removed Henkin from the referral system andthereafter refused to refer her because she crossed thepicket line to work at' Bear Production, Henkin's uncon-tradicted testimony established that she was told by Col-lins in her conversation with him on February 10 thatshewas denied membership in the Union because shehad crossed the picket line. Because he also advised herthat she had been removed from the Union's referral list,the implication remained that such removal was for thesame reason.Similarly, Henkin's testimony regarding thecomment to her by Deaton in August reflects theUnion's concern with her having crossed the picket line.And the Union'sdispleasuregenerally with those whocrossed the picket line at Bear Productions was furtherrevealed by its filing of internal charges against its ownmembers for working on the Bear Productions job. TheGeneral Counsel, based on this evidence, has, I conclude,established a clear prima facie case that Henkin's remov-al from the referral system resulted from her involve-ment of protected activity, i.e., the right to refrain fromengagingin union activity. Accordingly, the Union mustdemonstrate that it would have taken the same actionagainstHenkin even if there had been no picket line andthus not protected by Henkin. The Union has attemptedto satisfy this burden, in effect, by showing that Henkinwould have been removed from the referral system be-cause she "falsified" her affidavit regarding her availabil-ity for employment. This falsification argument is largelytechincal and turns upon the interpretation of the referralsystem by the Union that the A list was restricted to per-sonswho sought employment exclusively through theUnion. The General Counsel counters this position by as-serting that such interpretation of the referral procedurein actuality constitutes a significant change in the referralprocedure imposed by the Union on the referral appli-cantsand members without notice to them and wastherefore in itself violative of Section 8(b)(1)(A). SeeOp-erating Engineers Local 406 (Ford,-Bacon & Davies), 262NLRB 50, 51 (1982), enfd. 701 F.2d 504 (5th Cir..1983).Contrary to the General Counsel, I find that theUnion's restrictive interpretation of the referral systemdid not constitute the creation of a change in the referralprocedure. It was evident from the beginning that theUnion viewed the A list as being limited to those referralapplicants who were relying on the Union as their solesource of employment referrals. Not only was it clearinitially that the Union was taking this position, but it ap-pearsthat both Henkin and Glover were, informed of iteither shortly after or before the time the new referralsystem was inaugurated. Thus, Joseph Pruitt, vice presi-dent- of the Union, testified, without specific contradic-tion from Henkin that he talked to Henkin in November1983 about the new referral system while the two wereworking together on the "Rock-and-Roll Alien" filmafter learning that Henkin had solicited further employ-ment from that employer for subsequent jobs. Accordingto Pruitt, whose testimony is credited in this regard, hetold Henkin that she was on the job on referral from theUnion, that the Union was under contract with the em-ployer as exclusivebargainingagent, and that she couldnot tell the employer not to go through the Union but tocall her directly for further work. When Henkin repliedthat she would get her job any way she wanted, Pruittresponded that the Union was going into a full-time re-ferral system in December, and that once that systemwas in place, she would not be able to secure her ownwork. Pruitt's comments to Henkin clearly reflect that STAGE EMPLOYEES IATSE LOCAL 41 (THEATER OF STARS)theUnion contemplated that priority in referral in itsnew system would be restricted to those who were notsecuring employment outside the hall.Similarly,Glover in his testimony, admitted that inDecember, about the time he signed his affidavit as re-quired under the new hiring hall system, he was told byDeaton and Collins that he could not have another jobor go to shcool and be on the A list. More specifically,he was told he had better not be caught with anotherjob.The Union's restrictive interpretation limiting the Alist to people relying exclusively on the Union for em-ployment referrals receives support from the fact thatthere is no provision in the referral procedure for notifi-cation to the Union of employment outside the referralsystem by those on the A list. The absence of such pro-vision clearly suggests that the system contemplated thattherewould be no notification necessary because theUnion would have knowledge of all employment of Alistersby virtue of their referrals. Furthermore, by estab-lishing the C list,the system specifically accords lowerpriority in referral to persons having other employment.Itwould be incongruous to provide such a category ifthe system contemplated that those on the A list couldalso receive work, even of a temporary nature,outsidethe referral system and still retain priority in referral.Accordingly,Ifind no institution of a new rule or' achange of the referral procedure without notice of thereferral applicants as involved inOperatingEngineersLocal 406,cited by the General Counsel. I, therefore,find no violation of Section 8(b)(1)(A) of the Act in thisregard.I also reject the General Counsel's apparent positionthat the Union's restrictive interpretation of the hiring isunlawful in itself because it has no legitimate purposeand is premised upon arbitrary,irrelevant,and invidiousconsiderations.The Unionmaintains an obvious interestin operating a hiring hall system which provides an equi-table opportunity for jobs for all who seek to use thesystem.It is apparent that those who seek employmentoutside the system,while at the same time maintaining apriority referral position within the system,have a dis-tinct advantage over those who rely solely upon thesystem for employment.There is no evidence in this case that the Union re-ferred individuals to employers who were not signatoryto a bargaining agreement with the Union or who didnot maintain union standards with respect to workingconditions.Therefore,those individuals relying exclu-sively on the Union's referral system for employmentwould be penalized,in effect,for relying on the referralsystem to ensure union standards in employment if otherusers of the system could,with impunity, obtain employ-ment outside the system whileremainingeligible for pri-ority referral through the system. The General Counselargues that no unfairness could exist in such a system be-cause those accepting employment outside the systemwould not be available for referral within the systemduring such employment.Thisargument presumes theunlikelyproposition that thoseworking outside thesystem would not quit such employment to accept a re-ferralwithin the system to a job under possibly higher101standards and ratesof pay. Clearly theUnion has noway of policingemployment outside the system.Further-more,allowing an individual to retain priority status onthee A list whilebeing employed outside the system ren-ders meaninglessthe C list which accordsa lower refer-ral priority to those whohavesuch otheremployment.Accordingly, I find the Union's restrictive interpretationof its hiring system was not inherently discriminatorynor was it based onarbitrary,irrelevant,or invidiousconsiderations.In view ofthe' above, I find that,notwithstanding myconclusionthat the Union's removal of Henkin from thereferral system was based, in part,on her activity incrossingthe picketline at Bear Productions, she wouldhave,in any event,been removedfrom the A list by theUnion because she had obtained employment outside thesystem.Ithereforefindno violation of Section8(b)(1)(A) or (2) of the Act in thisregard.On theother hand, I concur in the argument of theGeneral Counsel that Henkin was the object of disparatetreatmentwhen the Unionremoved her from the referralsystem altogether.In this' regard,the evidence showsthatGlover,a union member, was not altogether re-moved fromthe referralsystem when it wasdiscoveredthat he,had engaged in the same conductforwhichHenkin had been removed from the system.AlthoughGlover wasremoved fromthe A list,he was put on theC list. The Union's only explanation for this disparatetreatmentwas that itwas due to the reactionof two dif-ferent business agents whom the Union appears to claimmust be allowed some discretion.The Act does notallow the exercise of such discretion which has the cleareffect ofencouraging union membership for employeeswho have perceivedthe exercise of such discretion. Theonly basis forthe distinction here between the treatmentaccordedto Glover andHenkin is Henkin's lack of unionmembership. Such discrimination in the operation of anexclusivehiringhall clearly encourages union member-ship in violationof Section8(b)(1) and(2). SeeOperatingEngineersLocal 825,supra.Moreover, the recordreflects that the union memberswho workedwith Henkin at Bear Productions outsidethe referralsystem were returnedto the A list althoughthe recorddoesnot show exactlywhen.5Again, theonly distinction between the treatmentaccorded theunion members who were returnedto the A list and thataccordedtoHenkin who wasnever returned to the Alistwas Henkin's lack of union membership.In view ofthisdisparate treatment, the Union'sactions with respectto Henkin,in removingher from thesystem completely,must be concludedto be violativeof Section8(b)(1)(A)and (2) of the Act.I also findthat the Unionindependently breached itsduty of fairrepresentation to Henkin by not establishinga procedurewherebyshe mightbe restored to the A listand otherwise by failingand refusing to explain to her5Although the record reflects that not all individuals working on theBear Productionsjob who were removed from the referral system by theUnion were not returned to the A list, the record does not reflect thatsuch individuals ever sought to be returned to such list or to any positionin the referral procedure 102DECISIONS OF NATIONAL LABOR RELATIONS BOARDhow she might regain status in the Union's referralsystem.Although it may be argued that Henkin's com-municationswith the Union on March 10 and thereafterwere directed primarily to her effort to join the Union, itis clear that she perceived union membership as the onlybasis for her restoration to the referral system. Indeed, inher latter to the Union's executive board on February 25,she- stated that she had learned from Collins that themembership meeting had voted to remove her from theA list and exclude her from an invitation extended toother nonmembers working from the A list to join theUnion. Thus, it is clear that Henkin viewed the removalfrom the list as coupled with her membership rejection.The Union made no effort to dissuade her from thatpoint of view or otherwise to advise her how she may berestored to the referral system.Because noestablishedprocedures existed for restoring an individual to the re-ferral system, the Union did not and could not keepthose seeking referral through the system informed aboutmatters critical to their employmentstatus as it wasobliged to do under its duty of fair representation of allusers of the exclusive referral system. SeePlumbers Local198 (JacobslWiese),2168NLRB 1312 (1984). Accordingly,Ifind that it breached its duty of fair representation toHenkin and, in that respect, violated Section 8(b)(1)(A)of the Act.Turning to the Union's treatmentof Glover, I have al-ready observed that Glover was told at an early datethat he would not be entitled to have other employmentand remain onthe Alist.Inspite of that, he obtainedemployment through an independent employment refer-ral systemin June.Because heobtained employment,- Iconclude the Union did not act arbitrary or discrimina-torilywhen it sought to maintain the integrity of its re-ferral system by dropping Glover to the C list and bydisciplininghim through internal union charges. As aresult of such - charges, he was put on probation for 12months by the Union's executive board. Although the ex-ecutive board concluded that Glover should be returnedto the A list, he was not returned to such list until Sep-tember 5, and the record contains no explanation for thedelay in reinstating Glover. Thus, Glover was effectivelydenied access to the A list between mid-July when hesigned a new affidavit for the system indicating his avail-ability and desire for referral September 5. Although hispreclusion from the A list for this period of timeas a dis-ciplinarymeasure appears unduly harsh, the degree ofharshnessis not a matter of Board concern so long as thebasis for the discipline is not discriminatory or otherwisebased on unlawful considerations. SeeBoilermakers Local40 (Envirotech Corp.),266 NLRB 432 -(1983);Longshore-men ILA Local 1838 (Ryan Stevedoring Co.),179 NLRB425 (1969). No such considerations having been foundherein, I.conclude that the Union did not violate Section8(b)(1)(A) or (2) of the Act in preparing chargesagainstor disciplining Glover or by removing him from the Alist.CONCLUSIONS OF LAW1,Theater of the Stars and Andrews-Bartlett and As-sociates,Inc. areemployersengaged incommerce withinthe meaningof Section 2(2), (6) and (7) of the Act.2.Respondent Union, International Alliance of Theat-rical Stage Employees and Moving Picture Machine Op-erators of the United States and Canada, Local #41, is alabor organization within the meaning of Section 2(5) ofthe Act.3.Respondent Union violated Section 8(b)(1)(A) and(2) of the National Labor Relations Act by discrimina-torily removing Hilary Henkin from its referral systembecause of her lack of membership in the Union andthereafter failing and refusing to reinstate her to suchsystem in the same, manner as union members similarlysituated.4.Respondent Union violated Section 8(b)(1)(A) of theAct by failing and refusing to inform Hilary Henkin howshe could be reinstated or restored, to her previous posi-tion in the Union's exclusive referral system.5.Respondent Union did not violate Section 8(b)(1)(A)and (2) of the Act in removing Samuel Glover from hisposition on the A referral list or in preparing internalcharges against him and disciplining him.6.Respondent Union did not violate Section 8(b)(1)(A)or (2) of the Act in any other manner alleged in thecomplaint.7.The unfair labor practice set forth above in para-graphs 3 and 4 affect commerce within the meaning ofSection 2(6) and (7) of the Act.THE REMEDYHaving found the, Union has engaged in certain unfairlabor practices, I shall recommend that it be required tocease and desist therefrom. I shall also recommend that ittake certain affirmative action necessary to effectuate thepolicies of the Act to include the posting of the usualnotice to members.Having found that the Union violated Section8(b)(1)(A) and (2) of the Act by discriminatorily remov-ingHilaryHenkin from its exclusive referral system,thereby precluding her referral through the system, Irecommend that the Union be required to make Henkinwhole for any loss of earnings and other benefits shemay have suffered by reason of the discriminationagainst her from the time she was removed from the re-ferral system to the time she is reinstated. Any such lossof earnings is to be determined on the basis of availablereferrals from the respective referral classifications inwhich she would have been placed absent her discrimi-natory removal from the referral system.6 Backpay, lessinterim earnings, together with interest shall be comput-ed in accordance with F.W. Woolworth Co.,90 NLRB289 (1950), andFlorida Steel Corp.,231NLRB 651(1977).'[Recommended Order omitted from publication.]6This provision contemplates that absent her discrmmnatory removalfrom the system, Henkin would have been reduced to the C list upon dis-covery of her work at Bear Productions in the samemanner,asthe Unionhad acted upon discovery of Glover's employment outside the systemand reinstated to the A list at the same time the first union member dis-covered working at Bear Productions was reinstated to such listSee generallyIsis Plumbing Co,138 NLRB 716 (1962)